DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 is directed to “the sensor installation portion and the imaging device are arranged perpendicular to each other on the outer circumferential surface relative to the drum shaft.”  However, the underlined claim terms do not appear to be recited in the Specification.  Further, as taught in Figs. 4 and 8 of the Specification, the sensor installation seems to be attached to the “outer circumferential surface” of a rotating drum while the imaging device is not, it is independently mounted in the center of the drum.  And as a result of that difference, their angles would be constantly changing with respect to each other rather than “arranged perpendicular” as illustrated in the changes between Figs. 4(a) and 4(b).  Thus, it does not appear that Applicant had written support for the language of Claim 6 at the time of the priority application was filed.
Examiner suggests identifying if the particular sensor mountings in the Specification provide a particular improvement over the prior art (such as KR 2009046181 and DE 10318058, admitted as prior art), and if so, clarifying the claim language with respect to the supported sensor mountings.  

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests reqriting important claim language to recite limitations corresponding to the subject matter of the claim.
Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); M.P.E.P 2144.04(III); FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). A claimed improvement by use of a computer requires a nexus to a particularly claimed algorithm and may not come “solely from the capabilities of a general-purpose computer.” FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Generally, Examiner notes that Specification describes Applicant’s invention as an improvement of a prior art method by performing an automation of “range setting” or “division processing.”  See Specification, Paragraphs 6 and 10.  Examiner suggests particularly claiming an algorithm by which a computer can perform the type of division processing that is required for this particular application (tire testing).  The algorithm should be more substantive than “a division processing unit that performs division processing” with the intended results of reducing the number of pixels in the image division.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as identified and described in the Specification (“AAPA”) in view of US 20100231744 to Ulrich (“Ulrich”).  Note that AAPA also refers to JP 2005-214860 (“Kurata”) which was provided in an IDS for the reference application 16648161.  See Specification, Paragraph 5.
Regarding Claim 1:  “A tire testing apparatus of a drum type, comprising:
a drum including a transmission portion on an outer circumferential surface and rotating on a drum shaft;  (In defining a perceived problem in the prior art, Specification refers to “the case of a drum-type tire testing apparatus that images a tire while bringing the tire into contact with a drum and rotating the tire.”  See AAPA, Specification, Paragraph 7. Also note pertinent prior art below that confirms that drum-type tire testing apparatus is an apparatus that is long established in the art.)
an imaging device imaging a ground contact surface of a tire from an inside of the drum via the transmission portion; and (“imaging a ground contact surface of the tire and performing image processing therefor.”  See AAPA, Specification, Paragraph 2.  Also see “a camera” in Paragraph 4.)
a control unit electrically connected to the drum and the imaging device to calculate a slip amount of the tire, the control unit including (“the slip amount has been obtained by imaging a ground contact surface of the tire and performing image processing therefor.”  AAPA, Specification, Paragraph 2 and similarly in Paragraph 7.  AAPA, Specification, Paragraph 7.)
a ground contact surface imaging processing unit that operates the imaging device to obtain an image of the ground contact surface every time when the tire is brought into ground contact with the transmission portion;  (“the slip amount has been obtained by imaging a ground contact surface of the tire and performing image processing therefor.”  AAPA, Specification, Paragraph 2.)
an edging processing unit that detects an outline of the ground contact surface of the tire in the image of the ground contact surface of the tire obtained through the ground contact surface imaging processing unit; (“Such edge detection processing is processing for detecting an outline included in the image information, and includes a variety of known methods.”  AAPA, Specification, Paragraph 38.  Thus AAPA indicates that is a known example of image processing treated above.)
a division processing unit that divides the image of the ground contact surface that the outline of the ground contact surface is detected through the edging processing unit, into regions which satisfy a resolution condition;  (Note that this element is obvious as a general statement of automating a manual activity of the prior art:  “such range setting is manually performed by an operator or the like” which provides an image division that satisfies a resolution condition required for pattern matching as performed by the claim.  See AAPA, Specification, Paragraphs 6-7.  See treatment of general automations of manual activity above and additional embodiments below.)
a matching processing unit that specifies a corresponding region in another image of the ground contact surface of the tire imaged at another time when the tire is brought into ground contact with the transmission portion, corresponding to one of the regions divided through the division processing unit, and that acquires one coordinate of one point in the one of the regions divided through the division processing unit and another coordinate of another point, corresponding to the one point, in the corresponding region in the another image of the ground contact surface of the tire; and (Specification does not discuss the term “another image,” as claimed.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, another image is a template image for performing pattern matching, and naturally the template image would be acquired and processed at a different time.  See Specification, Paragraphs 13, 19 (Fig. 15), and 41.  AAPA indicates that this operation was performed by the prior art:  “a range in which the part is modeled is subjected to pattern matching, whereby a slip amount is specified.”  AAPA, Specification, Paragraph 6.  Also note “store a plurality of images. One portion in the stored image (for example, the first image) of the treading portion is modeled, and a modeled portion is extracted by pattern matching as to images to compute coordinates of the modeled portion.  When computing, the coordinates of the modeled portion as to the each of the images, a change in the coordinates serves as a displacement of the modeled portion.”  AAPA, Kurata, Abstract.)
a slip amount calculation processing unit that calculates a displacement between the one coordinate and the another coordinate, and that subtracts a ground contact surface moving amount due to rotation of the drum from the displacement to calculate the slip amount of the tire.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “slip amount” is by definition “a displacement between the one coordinate and the another coordinate” based on the pattern matching above.  As noted in the Specification, prior art performs this function (just less efficiently than desired): “the slip amount has been obtained by imaging a ground contact surface of the tire and performing image processing therefor … a range in which the part is modeled is subjected to pattern matching, whereby a slip amount is specified.”  AAPA, Specification, Paragraphs 6 and 2 and similarly in AAPA, Kurata, Abstract)
For purposes of compact prosecution, AAPA teaches general pattern matching, but AAPA does not teach another pertinent embodiment of the claim language  “a division processing unit that divides the image of the ground contact surface that the outline of the ground contact surface is detected through the edging processing unit, into regions which satisfy a resolution condition;” which may be directed to automatically identifying a particular pixel pattern in an image, such as an edge region of interest. 
Ulrich teaches the above claim embodiment in the context of machine vision used in industrial inspection (with which the claims are concerned):  “In many object recognition systems the object is described by its edges … The present invention provides a method for automatically determining the minimum size of object parts that are included in the model.”   Ulrich, Paragraphs 6-7, 25, Figs. 5-7, and industrial inspection application in Paragraph 3.  Note that this corresponds closely to the embodiments in Specification, Paragraphs 12, 39 and Figs. 11 and 16.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement the above embodiment as taught in Ulrich, in order to automate the selection of the required machine vision parameters and to select a portion of the object image that is large enough to identify a target feature and small enough to allow speedy processing.  Ulrich, Paragraphs 4, 7-8.  These intended benefits are substantively similar to that in Specification, Paragraphs 7, 10, 12.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 2:  “The tire testing apparatus according to claim 1, wherein the division processing unit:
divides the image of the ground contact surface that the outline of the ground contact surface is detected through the edging processing unit, into the regions based on a size; and (“set the range [size of the region] in which the part is modeled,” which defines the division of the image into an image range which is subjected to pattern matching as claimed. AAPA, Specification, Paragraph 6.  )
further repeatedly divides each of the regions divided through the division processing unit until a number of bright spot pixels in each of the regions becomes less than a threshold value.”  (“For large models, the number of model points [i.e. division or range of pixels] can be reduced [further divided] without a decrease of robustness or accuracy. This can be done by eliminating a sufficient number of model points [i.e. pixels], such that an optimum number [threshold] of model points remains.”  Ulrich, Paragraphs 85, 7-8.  See statement of motivation in Claim 1.)
Regarding Claim 3:  “The tire testing apparatus according to claim 1, wherein the ground contact surface moving amount is calculated by multiplying a differential time Δt between one time when the image of the ground contact surface of the tire is imaged and the another time when the another image of the ground contact surface of the tire is imaged, and speed of the drum.”  (Examiner notes that amount of motion is by definition: distance = time * (distance/time).  This is known in the art, and AAPA indicates that this relationship applies in calculating ground contact surface amount.  See AAPA, Kurata, Paragraphs 33-35.)
Regarding Claim 4:  “The tire testing apparatus according to claim 1,
wherein the ground contact surface imaging processing unit associates each of images of the ground contact surface with each of imaging times; and  (See tracking differences in coordinates in images separated by a length of time in AAPA, Kurata, Paragraphs 33-35.)
the matching processing unit compares one of the images of the ground contact surface at one of the imaging times with another of the images of the ground contact surface at another of the imaging times to specify the corresponding region.”  (As discussed in Claim 1, Prior art performs matching by comparison with a template image in AAPA, Specification, Paragraph 6.  More particularly, the template image is an image of the corresponding region at another imaging time:   “store a plurality of images. One portion in the stored image (for example, the first image) of the treading portion is modeled, and a modeled portion is extracted by pattern matching as to images to compute coordinates of the modeled portion.  When computing, the coordinates of the modeled portion as to the each of the images, a change in the coordinates serves as a displacement of the modeled portion.”  AAPA, Kurata, Abstract and additional detail in Paragraphs 33-35.)
Regarding Claim 5:  “The tire testing apparatus according to claim 4,
wherein the drum further includes a sensor installation portion with a sensor on the outer circumferential surface to measure a ground contact force, and  (“embedding a sensor for measuring the ground contact force in a road surface”  AAPA, Specification, Paragraph 2.  See another example:  “a pressure sensor is installed around [outer circumferential surface] the round bar, whereby the measurement of the ground contact force” AAPA, Specification, Paragraph 4.)
 an angle encoder on the drum shaft to measure a rotation angle of the drum;  (See the horizontal rotation frame  detects the angle (camber angle) of the tire support frame, which is described as a rolling frame corresponding to the claimed drum shaft.  AAPA, Kurata, Paragraphs 61-64.)
the control unit further includes a ground contact force measurement processing unit that measures the ground contact force and the rotation angle every time when the tire is brought into ground contact with the sensor installation portion, and that associates the ground contact force and the rotation angle measured through the ground contact force measurement processing unit, and (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the processing unit processes the ground contact force and the rotation angle measurements every time they are measured.  See processing the amount of wear based on measurements when the tire is in contact with the sensors in AAPA, Kurata, Paragraph 9.)
a wear energy calculation processing unit that associates the ground contact force measured through the ground contact force measurement processing unit and the slip amount of the tire calculated through the slip amount calculation processing unit to calculate wear energy at the measuring time.”  (See calculating “frictional energy that becomes the amount of wear on the contact surface” based on “ground pressure, shear force, slippage of the part” AAPA, Kurata, Paragraphs 8-10.)
Regarding Claim 6:  “The tire testing apparatus according to claim 5, wherein the sensor installation portion and the imaging device are arranged perpendicular to each other on the outer circumferential surface relative to the drum shaft.”  (Examiner suggests checking the accuracy of this claim language with respect to the Specification as noted above.  Further  note that the imager and the contact sensors seem to be perpendicular to each other in Kurata Figs. 2 and 3. )

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note that KR 2009046181 and DE 10318058 to Mohren (“Mohren “) that exemplify a drum type tire testing apparatus that Specification describes as prior art intended to be improved: “Tire test bed (1) in which a tire (4) is placed in position against a rotating drum (2) surface (7). A sensor (8) is mounted within the test surface, with the sensor flush with the outer surface of the drum. The sensor, e.g. a CCD or CMOS camera, acts as a total reflection sensor. A multiplicity of sensors is let into the drum surface, with the number between 2 and 100,000.”  Mohren , Abstract.
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/           Primary Examiner, Art Unit 2483